DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of claims 1-16 in the reply filed on 11/08/2021 is acknowledged.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
		Claim 1 recites to establish a first communication session between an analyte sensor system and a first device and a second communication session between an analyte sensor system and a second device. Therefore, the first communication session is established with the first device and the second communication session is established with the second device. Claim further recites to transmit data to the first device and the second device using at least one of the first communication session and the second communication session first device and the second device using the first communication session (at least one of the first communication session and the first device, not with the second device. When the first communication session is not even established with the second device, then how can the data be transmitted to the second device using the first communication session (which is not established with the second device). Similarly, when the second communication session is used to transmit data to both the first device and the second device (at least one of 

		Claims 2-12 depend upon claim 1 and thereby, are rejected for the reasons discussed above with respect to claim 1.
		Claims 14-16 depend upon claim 13 and thereby, are rejected for the reasons discussed above with respect to claim 13.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-11, 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mandapaka et al (US 20180027412 A1, hereinafter referred to as Mandapaka).
		Re claim 1, Mandapaka teaches a method for wireless communication of continuous analyte concentration data (Fig. 7A, Fig. 7L, Abstract), the method comprising: 
	(i) transmitting one or more first advertising messages (general advertising message, Fig. 7L, advertising message during initial setup, Fig. 7A, advertising message to a device not paired/included in the whitelist, Fig. 14B, step 1410D) utilizing a first set of parameters (advertisement window duration 910, Fig. 9A/advertisement time segment length/duration, Fig. 9D-E, Fig. 14B) during a predetermined communication interval (Update interval, Tinterval, Fig. 7A-C, Fig. 
	(ii) transmitting one or more second advertising messages (advertising message to a device included in the whitelist/previously paired, device specific advertisement) utilizing a second set of parameters (advertisement window duration/advertisement time segment length/duration as shown in Fig. 7C, Fig. 7L, Fig. 9B-E, Fig. 14B) during the predetermined communication interval (Update interval, Tinterval, Fig. 7A-C, Fig. 7L; advertisement window interval (925, 940, 940’), Fig. 9B-E) if the whitelist lists at least one device (a device included in the whitelist/previously paired) (Fig. 7A, Fig. 7L, Fig. 9A-E, Fig. 14A-B, Par 0345-0350, Par 0361-0362, Par 0365-0367, Par 0422-0426, Par 0428, Par 0432-0437, Par 0441-0448, Par 0457, Par 0486-0493, Par 0499-0500); 
	(iii) establishing a first communication session (communication connection) between an analyte sensor system (analyte sensor system, 708, Fig. 7L) and a first device (display device 1, 710a, Fig. 7L) and a second communication session (connection) between the analyte sensor system (analyte sensor system, 708, Fig. 7L) and a second device (display device 2, 710b, Fig. 7L) during the predetermined communication interval (Update interval, Tinterval, Fig. 7A-C, Fig. 7L) based on at least one of the first advertising messages (general advertising 
	(iv) transmitting analyte concentration data (transmitting data from the analyte sensor system) to the first device (display device 1, 710a, Fig. 7L) and to the second device (display device 2, 710b, Fig. 7L) utilizing at least one of the first communication session (connection with the first device) and the second communication session (connection with the second device) during the predetermined communication interval (Update interval, Tinterval, Fig. 7A-C, Fig. 7L) (Fig. 7A-C, Fig. 7L, Fig. 14B, Par 0345-0350, Par 0361-0362, Par 0365-0368, Par 0423-0424, Par 0486-0493, Par 0499-0500).
		Claim 13 recites a sensor system performing the steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Re claim 2, Mandapaka teaches that the one or more first advertising messages advertise availability of the analyte sensor system for connection with one or more devices that are not currently listed on the whitelist (general advertising message, Fig. 7L, advertising message during initial setup, Fig. 7A, advertising message to a device not paired/included in the whitelist, Fig. 14B, step 1410D); and the one or more second advertising messages advertise availability of the analyte sensor system for connection with one or more devices 
		Re claim 3, Mandapaka teaches that the one or more first advertising messages are transmitted after the one or more second advertising messages (general advertising message in interval 728d is transmitted after device specific message transmitted to the device DD1, Fig. 7L; advertising message to a device not paired/included in the whitelist (Fig. 14B, step 1410D) is transmitted in duration 950c after device specific advertisement sent in interval 950’, Fig, 14B, Fig. 9E) (Par 0444-0448, Par 0486-0493). 
		Re claim 4, Mandapaka teaches that the one or more first advertising messages are transmitted before the one or more second advertising messages (advertising message during initial setup (Fig. 7A-C) is sent before sending advertisement message for a previously paired device/device specific advertisement message, general advertising message in interval 728a is transmitted before device specific advertisement message, Fig. 7L) (Fig. 7A-C, Fig. 7L, Par 0345-0350, Par 0361-0362, Par 0365-0367, Par 0486-0493). 
		Re claims 5 and 14, Mandapaka teaches to not transmit the one or more first advertising messages during the predetermined communication interval if the whitelist does not have at least one unfilled entry (when the devices such as DD1 and DD2 are included in the whitelist/paired previously, analyte sensor system 
		Re claims 6, 15,  Mandapaka teaches to not transmit the one or more second advertising messages (advertising message to a device included in the whitelist/previously paired, device specific advertisement) during the predetermined communication interval if the whitelist does not currently list any devices (during initial setup when no device is paired/included in the whitelist, a general advertisement message is sent) (Fig. 7A, Fig. 7L, Fig. 9A-E, Fig. 14A-B, Par 0345-0350, Par 0422-0426, Par 0428, Par 0432-0433, Par 0439-0448, Par 0457, Par 0482-0484, Par 0486-0492).
		Re claims 7, 16, Mandapaka teaches to not transmit the one or more second advertising messages (device specific advertisement) during the predetermined communication interval if all devices currently listed on the whitelist connected to the analyte sensor system responsive to the one or more first advertising messages (when the device DD1 and DD2 are connected after sending general advertisement message, device specific advertisement message is not sent during interval 728a, Fig. 7L) (Fig. 7A-C, Fig. 7L Par 0345-0350, Par 0361-0362, Par 0365-0367, Par 0486-0493).
		Re claim 8, Mandapaka teaches that the first set of parameters define one or more of: a first duration of a first advertising interval for transmitting the one or more first advertising messages (advertisement window duration 910, Fig. interval, Fig. 7A-C, Fig. 7L; advertisement window interval (905, 925, 940, 940’), Fig. 9A-E); and a first power for transmission of the one or more first advertising messages (Fig. 7A-C, Fig. 7L, Fig. 9A-E, Par 0345-0350, Par 0361-0362, Par 0365-0367, Par 0425-0428, Par 0432-0437, Par 0439-0448, Par 0457, Par 0486-0492).
		Re claim 9, Mandapaka teaches that the second set of parameters define one or more of: a second duration of a second advertising interval for transmitting the one or more second advertising messages (advertisement window duration/advertisement time segment length/duration as shown in Fig. 7C, Fig. 7L, Fig. 9B-E, Fig. 14B); a second periodic interval for transmission of the one or more second advertising messages (Update interval, Tinterval, Fig. 7A-C, Fig. 7L; advertisement window interval (905, 925, 940, 940’), Fig. 9A-E); and a second power for transmission of the one or more second advertising messages (Fig. 7A-C, Fig. 7L, Fig. 9A-E, Fig. 14A-B, Fig. 15A-B, Par 0345-0350, Par 0361-0362, Par 0365-0367, Par 0425-0428, Par 0432-0437, Par 0439-0449, Par 0457, Par 0482-0484, Par 0486-0493, Par 0499-0500, Par 0504-0509).
		Re claim 10, Mandapaka teaches that the first power for transmission of the one or more first advertising messages is lower than the second power for transmission of the one or more second advertising messages (the first advertising message is sent to a device not included in the whitelist/not paired previously. The time segment/advertisement window duration for a device not 
		Re claim 11, Mandapaka teaches that devices utilized by consumers (smartphone) and devices utilized by medical professionals (medical device/analyte display device) are both eligible for inclusion in the whitelist (Fig. 1A, Par 0260-0261, Par 0276, Par 0279-0281, Par 283, Par 0286, Par 0309, Par 0335, Par 0399-0400, Par 0427, Par 0482-0492).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mandapaka as applied to claim 1 above and further in view of Wedekind et al (US 20170281060 A1, hereinafter referred to as Wedekind).
		Re claim 12, Mandapaka does not explicitly disclose that the whitelist comprises 3 or more entries.

		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Mandapaka by including the feature that the whitelist comprises 3 or more entries, as taught by Wedekind for the purpose of providing an efficient communication among display devices and sensor electronics unit to transmit analyte data to the display devices, as taught by Wedekind (Par 0002, Par 0009-0011).

Relevant Prior Art
		Hernandez-Rosas et al (US 20150123810 A1) discloses to connect analyte sensor system with one or more display devices. In this regard, the analyte sensor system sends advertisement message to establish connection with a display device when the whitelist is empty and also sends advertisement message to connect to a display device when the device is included in a whitelist (Fig. 4, Fig. 8A-B, Fig. 9A-B).




Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 





	/HARUN CHOWDHURY/Examiner, Art Unit 2473